Citation Nr: 1454830	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO), and from an April 2012 rating decision of the St. Paul, Minnesota VA RO.  The record is now in the jurisdiction of the Providence RO.  In August 2013, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.

The issues of service connection for a skin disability (on de novo review) and entitlement to a rating in excess of 50 percent for PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 1981 rating decision denied the Veteran service connection for a skin disability, finding in essence that there was no evidence of such disability having been incurred in or aggravated by service.

2.  Evidence received since the July 1981 rating decision suggests that the Veteran's current skin disability may have been incurred in service (to include as a result of exposure to herbicides therein); relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran is not shown to have a right ear hearing loss disability at any time during the period of claim.

4.  The Veteran's left ear hearing loss disability is not shown to have been manifested by worse than Level I hearing acuity in that ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a skin disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Code 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Regarding the petition to reopen a claim of service connection for a skin disability, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter (as any notice or duty to assist omission is harmless).
Regarding service connection for right ear hearing loss, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of his service connection claim prior to its initial adjudication.  A September 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  At the hearing before the undersigned the Veteran was advised of what is needed to substantiate his claim of service connection for a right ear hearing loss disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect (including at a nearing).  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding the rating for left ear hearing loss, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  A May 2012 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased initial rating and earlier effective date.  An August 2012 SSOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At the hearing before the undersigned, the Veteran was advised of the criteria for a higher rating for left ear hearing loss for the applicable time period.  See Bryant, 23 Vet. App. at 488.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In addition to the audiometry on VA audiology consultation in February 2010, the AOJ arranged for pertinent VA examinations in September 2010 and August 2012.  The Board finds that the reports of the VA examinations contain sufficient findings and informed discussion of the history and features (as well as functional impairment) of the  left ear hearing loss disability to constitute probative evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds that a medical opinion regarding the etiology of the claimed right ear hearing loss is not necessary; absent any competent evidence suggesting that the Veteran has/has had such disability, a medical nexus opinion is not warranted, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for right ear hearing loss and the matter of the rating for left ear hearing loss, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Reopening Claim of Service Connection for Skin Disability

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 1981 rating decision denied the Veteran service connection for a skin disability.  He was furnished notice of that determination and of his appellate rights.  He did not appeal that decision, nor did he submit new and material evidence within one year following notice; therefore it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  The denial of service connection for a skin disability was predicated essentially on the basis that there was no evidence that such disability was incurred in or aggravated by service.

Evidence received since the July 1981 rating decision includes pertinent VA treatment reports and the Veteran's August 2013 hearing testimony.  VA treatment reports in June 2011, July 2011, and August 2011 note that the Veteran was exposed to Agent Orange in Vietnam and that the rash on his forearms reportedly started after such exposure.  At his August 2013 hearing, the Veteran testified that when he met with a VA dermatologist in August 2011 (as documented by the August 2011 VA treatment report noted above), the dermatologist asked him if he had served in Southeast Asia, and when he said yes, the dermatologist "just shook his head and we left it at that."

As service connection for a skin disability was previously denied on the basis that there was no evidence of such disability having been incurred in or aggravated by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's skin disability was incurred in or aggravated by service.  The aforementioned evidence suggests that his current skin disability may have been incurred in service (to include as a result of exposure to herbicides therein).  For purposes of reopening, it is deemed to be credible.  Such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a skin disability may be reopened.  38 U.S.C.A. § 5108.  De novo review of this claim is addressed in the remand below.

Service Connection for Right Ear Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include sensorineural hearing loss (SNHL), as an organic disease of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran's STRs contain reports of audiograms in October 1967 (on service entrance examination) and in June 1970 (on service separation examination).  Neither of these audiograms showed a hearing loss disability (as defined in 38 C.F.R. § 3.385).  The STRs also do not note any complaints, findings, diagnosis, or treatment of right ear hearing loss.  The record reflects that the Veteran was exposed to combat noise trauma in service.

A February 2010 report of a VA audiological consultation notes the Veteran's report of difficulty communicating on the CB radio at work.  Audiometric testing revealed that puretone thresholds for the Veteran's right ear were: 20 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz, for an average puretone threshold of 25 decibels.  On Maryland CNC testing, the speech discrimination score for the right ear was 96 percent.  Such findings do not demonstrate a hearing loss disability in the right ear under 38 C.F.R. § 3.385.  A March 2010 VA treatment report notes that the Veteran was fitted for hearing aids based on the February 2010 test results.

On September 2010 VA audiology examination, audiometric testing revealed the following puretone thresholds for the Veteran's right ear: 15 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz, for an average puretone threshold of 25 decibels.  On Maryland CNC testing, his speech discrimination score for the right ear was 94 percent.  Such findings do not reflect a right ear hearing loss disability under 38 C.F.R. § 3.385.  The Veteran reported having difficulty understanding speech while at home and work (to include difficulty hearing on the radio at work and over the telephone) and in quiet, noisy, group, and one-on-one conversation environments; he also reported hearing better out of his right ear than his left ear.  

A January 2011 VA treatment report notes that the Veteran did not wear his hearing aids.
On August 2012 VA audiology examination, audiometric testing revealed the following puretone thresholds for the Veteran's right ear: 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz, for an average puretone threshold of 23.75 decibels.  On Maryland CNC testing the speech discrimination score for the right ear was 96 percent.  Such findings do not reflect a right ear hearing loss disability (under 38 C.F.R. § 3.385).  

At the August 2013 hearing, the Veteran testified that he had not been to a VA audiology clinic since August 2012.  When asked if his hearing loss had gotten worse since the August 2012 examination, he replied, "It's hard for me to try just to make a statement either way, I'm not sure."  He also testified that he sometimes turned the volume up on his TV, but also lowered it when it was too loud.

The evidence shows that the Veteran has not had a right ear hearing loss disability (as defined by regulation) at any time during the pendency of the instant claim.  The Board reiterates that he did not assert at any time (to include at the August 2013 hearing) that his hearing acuity has worsened since the August 2012 examination, and has not submitted any evidence to indicate such; therefore, a new examination is not warranted.  In the absence of evidence of a current right ear hearing loss disability, he has not presented a valid claim for service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

Increased Rating for Left Ear Hearing Loss

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

Where the appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

A February 2010 report of a VA audiological consultation notes the Veteran's report of difficulty communicating on the CB radio at work.  Audiometric testing revealed the following puretone thresholds for the Veteran's left ear: 30 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz, for an average puretone threshold of 28.75 decibels.  [These results did not present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.]  On the Maryland CNC test, his speech discrimination score for the left ear was 96 percent.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  A March 2010 VA treatment report documented that the Veteran was fitted for hearing aids based on the February 2010 test results.

On September 2010 VA audiology examination, audiometric testing revealed that the Veteran's left ear puretone thresholds were: 30 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz, for an average puretone threshold of 28.75 decibels.  [These findings do not reflect an exceptional pattern of hearing impairment so as to warrant application of Table VIA.]  On Maryland CNC testing the speech discrimination score for the left ear was 94 percent.  Applying these findings to 38 C.F.R. § 4.85, Table VI yields a finding of Level I left ear hearing acuity.  The Veteran reported difficulty understanding speech at home and at work (to include difficulty hearing on the radio at work and over the telephone) and in quiet, noisy, group, and one-on-one conversation environments.  It was noted that his hearing loss had no effect on usual daily activities, but had significant effect on his occupation in that he would be expected to have difficulty understanding speech even with amplification in adverse listening environments (but it was expected that he could be employed in non-adverse listening environments with appropriate amplification and accommodations).

A January 2011 VA treatment report notes that the Veteran did not wear his hearing aids.

On August 2012 VA audiology examination, audiometric testing revealed the following puretone thresholds for the Veteran's left ear: 20 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 40 decibels at 4000 Hertz, for an average puretone threshold of 30 decibels.  [These results did not present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.]  On Maryland CNC testing, the speech discrimination score for the left ear was 96 percent.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing acuity in the left ear.  The examiner noted that the hearing loss did not impact on ordinary conditions of daily life, including ability to work.

At his August 2013 hearing, the Veteran testified that he had not been to an audiology clinic at the VA since August 2012.  When asked if his hearing loss had gotten worse since the August 2012 examination, he replied, "It's hard for me to try just to make a statement either way, I'm not sure."  He also testified that sometimes he turned up the volume on his TV, but also lowered it when it was too loud.

At no time under consideration is the Veteran's left ear hearing acuity shown to have been worse than Level I (as evidenced by the various audiometric studies reported above).  Where hearing acuity is at Level I in the service connected ear and the other ear is not service-connected (and therefore also designated Level I), a 0 percent rating is assigned under 38 C.F.R. § 4.85, Table VII.  Accordingly, the Board finds that a compensable rating for left ear hearing loss is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Board acknowledges the Veteran's complaints regarding the functional impact of his left ear hearing loss on his daily life.  However, as noted above, the rating for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and such formula has been accepted by VA to account for accompanying functional impairment.  In addition, the Board notes that he did not assert at any time (to include during his August 2013 hearing) that his hearing loss had changed or worsened in any way since the August 2012 examination, and he has not submitted any evidence to indicate such; therefore, a new examination is not warranted.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of left ear hearing loss disability, but such greater degrees of disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

The appeal to reopen a claim of service connection for a skin disability is granted.

The appeal seeking service connection for right ear hearing loss is denied.

The appeal seeking a compensable rating for left ear hearing loss is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.
Service Connection for a Skin Disability

The Veteran's STRs document that he was treated for dyshidrosis (a skin condition) in October 1969.  He also presented with warts on the second, third, and fifth digits of his right hand in June 1970, which were removed in July 1970.  His June 1970 service separation examination did not note any skin abnormalities.

On postservice June 1981 VA skin examination, the Veteran reported a history of having developed a papular eruption on his arms, forearms, and anterior chest while in service in Germany (after serving in Vietnam), as well as when he returned to the United States.  The current examination revealed a papular eruption (slightly infiltrated, reddish in color, non-scaly, non-excoriated) involving both arms, forearms, and palms, and such was assessed as papular granuloma annulare of unknown etiology.  Thereafter, VA treatment reports beginning in June 2010 have documented the Veteran's ongoing skin complaints, including the following: itchy skin especially when exposed to sunlight, assessed as likely polymorphous light eruption (PMLE) (in June 2010); itchy rash on forearms which started after returning from Vietnam, with a burning-like sensation after sun exposure, assessed as possibly porphyria cutanea tarda (PCT) or PMLE (in November 2010); itchy rash on forearms in summertime, assessed as chronic dermatitis (in January 2011); and itchy rash on forearms which reportedly started after his exposure to Agent Orange in Vietnam, assessed as possibly actinic dermatitis (in June 2011) or PMLE (in June 2011, July 2011, and August 2011).  At the August 2013 hearing, the Veteran testified that when he saw a VA dermatologist in August 2011, the dermatologist asked him if he had served in Southeast Asia, and when he said yes, the dermatologist "just shook his head and we left it at that."

There is no medical opinion in the current record that addresses a nexus between any current skin disability and the pertinent findings in service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Increased Rating for PTSD

The Veteran has not been afforded a VA examination to assess his PTSD since September 2011 (more than three years ago).  Given the allegation of greater severity of the disability (at the August 2013 hearing), a contemporaneous examination to assess the disability is necessary.  In addition, any outstanding reports of VA treatment must be secured, as such records may identify a period of time during which a "staged" increased rating may be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  [The Board notes that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD (see Rice v. Shinseki, 22 Vet. App. 447 (2009)) has not been raised, because the Veteran testified at his August 2013 hearing that prior to retiring from his job as a fireman in February 2013, his PTSD did not interfere with his job duties.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for a skin disability and/or PTSD, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  The AOJ should specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for a skin disability and/or PTSD since November 2012.

2.  After the development sought above is completed, the AOJ should arrange for a skin examination of the Veteran to ascertain the nature and likely etiology of any current skin disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each skin disability entity found.  If no skin disability is diagnosed, please reconcile that conclusion with the medical evidence in the record cited above.

(b)  Please identify the most likely etiology for any/each skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to specifically include, with explanation, whether it is related to the pertinent findings documented in his STRs or to his exposure to herbicides in service)?  The examiner must specifically consider and address the Veteran's allegations of continuity of skin disability symptomatology since service.

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

3.  After the development sought in #1 is completed, the AOJ should also arrange for a psychiatric examination of the Veteran to determine the severity of his service-connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating PTSD (38 C.F.R. § 4.130, Code 9411 and the General Rating Formula for Mental Disorders).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's PTSD, specifically noting the presence or absence of each symptom in the criteria for ratings above 50%, as well as any other symptoms  found that are not listed in the rating criteria (and also comment on their and impact on occupational and social functioning).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claims remaining on appeal (service connection for a skin disability on de novo review, and the matter of the rating for PTSD).  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


